Citation Nr: 9912369	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
March 1964 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant must meet initially his obligation of 
submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded claim, 
a veteran must submit medical evidence of a current 
disability; medical, or in some circumstances,lay evidence of 
an in service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and a current disability.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Caluza, 7 Vet. App. 498.  For 
purposes of determining whether a claim is well grounded, the 
evidence submitted is generally presumed to be credible.  See 
Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen, 10 Vet. App. 128.

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that a veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen, 10 Vet. App. 128; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

In October 1997 Nelson Rodriguez Nieves, M.D., diagnosed the 
appellant with PTSD.  The appellant complained of flashbacks 
to his army experience.  He stated that he avoided situations 
that reminded him of his war experience.  Dr. Rodriguez 
stated that the appellant's psychiatric picture could be 
dated back to his Persian Gulf experience, which was the 
appellant's second period of active duty.

In November 1997 the appellant filed a statement of alleged 
stressors.  The stressors he listed appear to be related to 
his first period of service.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in West v. Brown, 
7 Vet. App. 70 (1994), that a psychiatric evaluation based 
upon an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.  Accordingly, the October 1997 diagnosis of PTSD by 
Dr. Rodriguez, based upon the appellant's own uncorroborated 
history, is not deemed to be of sufficient probative value to 
serve as the basis for service connection.  After review of 
the record, the Board finds that additional development of 
the appellant's claim of entitlement to service connection 
for PTSD would be helpful in light of the holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should request that the 
appellant provide another comprehensive 
statement containing as much detail as 
possible regarding all stressor(s) to 
which he alleges he was exposed to while 
in service.  The appellant should be 
asked to provide specific details of the 
claimed stressful elements during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.

2.  When this information has been 
obtained, the RO should request 
verification from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly United States Army 
and Joint Services Environmental Support 
Group (ESG)), 7798 Cissna Road, 
Springfield, Virginia 22160, of the 
appellant's alleged stressors.  In this 
regard, the RO should provide USASCRUR 
with the names of the unit(s) to which 
the appellant was assigned during his 
active duty periods and should provide 
USASCRUR with all information, however 
general, that the appellant has proffered 
with respect to his claimed stressors.  
All leads suggested by USASCRUR should be 
followed up on.  The RO should also 
request a determination as to whether the 
appellant was engaged in combat with the 
enemy during each period of service.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
examined, if possible, by two 
psychiatrists or psychologists, or 
combination thereof, who have not 
previously examined him to determine the 
nature and severity of his psychiatric 
disorder.  The RO must specify, for the 
examiners, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  Each psychiatrist 
should conduct a separate examination 
with consideration of the criteria for 
PTSD.  The examination should be 
conducted in accordance with the Dept. of 
Veterans Affairs Memorandum of September 
29, 1997.  

If the examiners determine that the 
veteran has any psychiatric disorder in 
addition to PTSD, the examiners should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiners should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

If there are different psychiatric 
disorder(s) than PTSD, the examiners 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing should be conducted.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

5.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  When it is satisfied that 
the record is complete and that the 
psychiatric examinations are adequate for 
rating purposes, the claim should be 
readjudicated by the RO. 

Following completion of the requested development, the 
appellant's claim should be readjudicated.  If the decision 
remains unfavorable, he and his representative should be 
given an appropriate supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.  

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Memorandum may be found on Microsoft Internet at http://152.124.238.193/bl/21/exams/exams.htm.


